DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 7 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claims 1, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vocke et al. US 2017/0163100, in view of Byun et al. US 2014/0327319, Vuori et al. US 2016/0126752.
Regarding Claim 1, Vocke teaches a power receiving apparatus comprising: 
an interface (12, fig. 1) configured to establish a connection between the power receiving apparatus (3, fig. 1) and a power supply apparatus (2, fig. 1); 
a communication unit (12, fig. 1) configured to receive, from the power supply apparatus, information indicating whether a foreign object detection process for detecting a foreign object is to be performed by the power supply apparatus; 
a power receiving unit (11, fig. 1) configured to wirelessly receive power from the power supply apparatus; and 
a control unit (The receiver may also include control circuitry either as part of the receiver circuitry 12 or as one or more separate components (not shown) for disabling current to flow into the receiver load, effectively "disconnecting" the load from the system 1, refer to [0024]) configured to: 
cause the communication unit to receive, from the power supply apparatus, the information indicating whether the power supply apparatus is to perform a foreign object detection process, after the connection between the power receiving apparatus and the power supply apparatus, is established, and before the power receiving apparatus receives predetermined power from the power supply apparatus , and in a case where the communication unit receives the information indicating that the foreign object detection process is to be performed by the power supply apparatus, the control unit disables the interface before the power receiving apparatus receives predetermined A transmitter may begin foreign object detection when the presence of a potential receiver is detected. … In embodiments of the invention the receiver is configured to commence a charging start-up mode when the receiver detects the presence of a transmitter and prior to being charged by the transmitter.  In this mode the receiver runs in a substantially no-load condition, as the receiver keeps the output load disconnected.  In this condition there may still be the load of the receiver controller circuitry itself.  This condition may continue for a set period or until a signal is received from the transmitter to cease the start-up mode.  The transmitter performs foreign object detection during the start-up mode.  The transmitter may send the signal once foreign object detection is completed and if no foreign object is detected.  Once the predetermined period expires, or a signal is received from the transmitter, the receiver begins charging and the load is connected to the receiver coil(s), refer to [0050] or [0062]); and 
wherein, in a case where the information indicating that the foreign object detection process is not to be performed by the power supply apparatus is received, starting receiving power without disabling the interface (refer to [0037]).
Vocke is silent wherein, in a case where the control unit disables the interface and subsequently information indicating that a foreign object is found is received from the power supply apparatus after the control unit disables the interface, power to be supplied is restricted, and wherein, in a case where the control unit disables the interface and subsequently information indicating that a foreign object is found is not received from the power supply apparatus after the control unit disables the interface, power to be supplied is not restricted.
On the other hand, if an object is detected due to the change in impedance, the wireless power transmitter enters the low power mode. The low power mode is a mode in which the wireless power transmitter applies driving power having a power level capable of driving a controller and a communication unit in the wireless power receiver.  If the object is determined to be a foreign object, the wireless power transmitter enters the latch fault mode.  On the other hand, if the object is not determined to be a foreign object, the wireless power transmitter enters a join mode, refer to [0094]-[0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the method as taught by Byun with the power receiving apparatus of Vocke in order to further control power transmission when foreign objects are and are not detected. 
The combination of Vocke and Byun is silent wherein a connection between the power receiving apparatus and a power supply apparatus is established by the interface; one or more processors being configured to control.
Vuori teaches wherein a connection between the power receiving apparatus and a power supply apparatus is established by the interface; one or more processors being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the method as taught by Vuori with the power receiving apparatus of the combination of Vocke and Byun in order use an additional method to control to receiving the power transmitted by the power transmitting apparatus. 
Regarding Claim 2, the combination of Vocke, Byun, and Vuori teaches all of the limitations of Claim 1 above and further teaches wherein, in a case where a predetermined time elapses from a time when the interface is disabled, the control unit enables the interface before the power receiving apparatus receives predetermined power from the power supply apparatus (refer to [0050] or [0062] of Vocke).
Regarding Claim 3, the combination of Vocke, Byun, and Vuori teaches all of the limitations of Claim 2 above and further teaches wherein the predetermined time is included in the information received from the power supply apparatus (refer to [0050] or [0062] of Vocke).
Regarding Claim 4, the combination of Vocke, Byun, and Vuori teaches all of the limitations of Claim 1 above and further teaches wherein after the control unit enables the interface, the control unit starts receiving power (refer to [0050] or [0062] of Vocke).
Regarding Claim 5, the combination of Vocke, Byun, and Vuori teaches all of the limitations of Claim 4 above and further teaches comprising: a battery (rechargeable battery), wherein the battery is charged with the received power in a case where the control unit starts receiving power (refer to [0023] of Vocke).
Regarding Claim 7, the combination of Vocke, Byun, and Vuori teaches all of the limitations of Claim 6 above and further teaches comprising: a battery (rechargeable battery), wherein the battery is charged with the received power in a case where the control unit starts receiving power (refer to [0023] of Vocke).
Regarding Claim 12, Vocke teaches a power receiving method comprising: 
an interface (12, fig. 1) configured to establish a connection between the power receiving apparatus (3, fig. 1) and a power supply apparatus (2, fig. 1); 
a communication unit (12, fig. 1) configured to receive, from the power supply apparatus, information indicating whether a foreign object detection process for detecting a foreign object is to be performed by the power supply apparatus (); 
a power receiving unit (11, fig. 1) configured to wirelessly receive power from the power supply apparatus; and 
a control unit (The receiver may also include control circuitry either as part of the receiver circuitry 12 or as one or more separate components (not shown) for disabling current to flow into the receiver load, effectively "disconnecting" the load from the system 1, refer to [0024]) configured to: 
cause the communication unit to receive, from the power supply apparatus, the information indicating whether the power supply apparatus is to perform a foreign object detection process, after the connection between the power receiving apparatus and the power supply apparatus, is established, and before the power receiving apparatus receives predetermined power from the power supply apparatus , and in a case where the communication unit receives the information indicating that the foreign object detection process is to be performed by the power supply apparatus, the control unit A transmitter may begin foreign object detection when the presence of a potential receiver is detected. … In embodiments of the invention the receiver is configured to commence a charging start-up mode when the receiver detects the presence of a transmitter and prior to being charged by the transmitter.  In this mode the receiver runs in a substantially no-load condition, as the receiver keeps the output load disconnected.  In this condition there may still be the load of the receiver controller circuitry itself.  This condition may continue for a set period or until a signal is received from the transmitter to cease the start-up mode.  The transmitter performs foreign object detection during the start-up mode.  The transmitter may send the signal once foreign object detection is completed and if no foreign object is detected.  Once the predetermined period expires, or a signal is received from the transmitter, the receiver begins charging and the load is connected to the receiver coil(s), refer to [0050] or [0062]); and 
wherein, in a case where the information indicating that the foreign object detection process is not to be performed by the power supply apparatus is received, starting receiving power without disabling the interface (refer to [0037]).  
Vocke however is silent wherein, in a case where the control unit disables the interface and subsequently information indicating that a foreign object is found is received from the power supply apparatus after the control unit disables the interface, power to be supplied is restricted, and wherein, in a case where the control unit disables the interface and subsequently information indicating that a foreign object is found is not received from the power supply apparatus after the control unit disables the interface, 
Byun teaches wherein, in a case where the control unit disables the interface and subsequently information indicating that a foreign object is found is received from the power supply apparatus after the control unit disables the interface, power to be supplied is restricted, and wherein, in a case where the control unit disables the interface and subsequently information indicating that a foreign object is found is not received from the power supply apparatus after the control unit disables the interface, power to be supplied is not restricted (On the other hand, if an object is detected due to the change in impedance, the wireless power transmitter enters the low power mode. The low power mode is a mode in which the wireless power transmitter applies driving power having a power level capable of driving a controller and a communication unit in the wireless power receiver.  If the object is determined to be a foreign object, the wireless power transmitter enters the latch fault mode.  On the other hand, if the object is not determined to be a foreign object, the wireless power transmitter enters a join mode, refer to [0094]-[0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the method as taught by Byun with the power receiving apparatus of Vocke in order to further control power transmission when foreign objects are and are not detected. 
The combination of Vocke and Byun however is silent regarding a non-transitory computer-readable storage medium which stores a program for causing a power receiving apparatus having an interface to execute a method.
Vuori teaches a non-transitory computer-readable storage medium which stores 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the method as taught by Vuori with the power receiving apparatus of the combination of Vocke and Byun in order use an additional method to control to receiving the power transmitted by the power transmitting apparatus. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vocke et al. US 2017/0163100, in view of Byun et al. US 2014/0327319, in view of Vuori et al. US 2016/0126752, and in further view of Garcia Briz et al. US 2016/0031332.
Regarding Claim 8, the combination of Vocke, Byun, and Vuori teaches all of the limitations of Claim 1 above however is silent wherein the interface is an antenna to be connected to a circuit including the communication unit, and wherein the control unit disables the interface by disconnecting the antenna from the circuit.
Garcia Briz teaches wherein the interface is an antenna to be connected to a circuit including the communication unit, and wherein the control unit disables the interface by disconnecting the antenna from the circuit (the selector circuit 532 is configured to be controlled by a controller circuit 516.  The selector circuit 532 is configured to selectively activate (by connecting) or disable (by disconnecting) a particular receive antenna 118 from the receive circuitry 210.  Disabling all of the receive antennas 118 may suspend charging of a load 550 such that the load receives no power from the receive antennas 118.  Disabling less than all of the receive antennas 118 may suspend charging of the load 550 from the disabled receive antennas 118, refer to [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the antenna as taught by Garcia Briz with the power receiving apparatus of the combination of Vocke, Byun, and Vuori in order to receive the power transmitted by the power transmitting apparatus. 
Regarding Claim 9, the combination of Vocke, Byun, Vuori, and Garcia Briz teaches all of the limitations of Claim 8 above and further teaches wherein a switch is disposed between the antenna and the circuit, and wherein the control unit disconnects the antenna from the circuit by turning off the switch (refer to [0056] of Garcia Briz).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vocke et al. US 2017/0163100, in view of Byun et al. US 2014/0327319, in view of Vuori et al. US 2016/0126752, and in further view of Van Wageningen et al. US 2017/0018977.
Regarding Claim 10, the combination of Vocke, Byun, and Vuori teaches all of the limitations of Claim 1 above however is silent wherein in a case where an error occurs, the control unit transmits information indicating the error.
Van Wageningen teaches wherein in a case where an error occurs, the control unit transmits information indicating the error (refer to [0301]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the method as taught by Van Wageningen with the power receiving apparatus of the combination of Vocke, Byun, and Vuori in order to further control reception of power. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vocke et al. US 2017/0163100, in view of Byun et al. US 2014/0327319
Regarding Claim 11, Vocke teaches a power receiving apparatus comprising: 
an interface (12, fig. 1) configured to establish a connection between the power receiving apparatus (3, fig. 1) and a power supply apparatus (2, fig. 1); 
a communication unit (12, fig. 1) configured to receive, from the power supply apparatus, information indicating whether a foreign object detection process for detecting a foreign object is to be performed by the power supply apparatus; 
a power receiving unit (11, fig. 1) configured to wirelessly receive power from the power supply apparatus; and 
a control unit (The receiver may also include control circuitry either as part of the receiver circuitry 12 or as one or more separate components (not shown) for disabling current to flow into the receiver load, effectively "disconnecting" the load from the system 1, refer to [0024]) configured to: 
cause the communication unit to receive, from the power supply apparatus, the information indicating whether the power supply apparatus is to perform a foreign object detection process, after the connection between the power receiving apparatus and the power supply apparatus, is established, and before the power receiving apparatus receives predetermined power from the power supply apparatus , and in a case where the communication unit receives the information indicating that the foreign object detection process is to be performed by the power supply apparatus, the control unit disables the interface before the power receiving apparatus receives predetermined power from the power supply apparatus (A transmitter may begin foreign object detection when the presence of a potential receiver is detected. … In embodiments of the invention the receiver is configured to commence a charging start-up mode when the receiver detects the presence of a transmitter and prior to being charged by the transmitter.  In this mode the receiver runs in a substantially no-load condition, as the receiver keeps the output load disconnected.  In this condition there may still be the load of the receiver controller circuitry itself.  This condition may continue for a set period or until a signal is received from the transmitter to cease the start-up mode.  The transmitter performs foreign object detection during the start-up mode.  The transmitter may send the signal once foreign object detection is completed and if no foreign object is detected.  Once the predetermined period expires, or a signal is received from the transmitter, the receiver begins charging and the load is connected to the receiver coil(s), refer to [0050] or [0062]); and 
wherein, in a case where the information indicating that the foreign object detection process is not to be performed by the power supply apparatus is received, starting receiving power without disabling the interface (refer to [0037]). 
Vocke, however is silent wherein the control unit disables the interface and subsequently information indicating that a foreign object is found is received from the power supply apparatus after the control unit disables the interface, power to be supplied is restricted, and wherein, in a case where the control unit disables the interface and subsequently information indicating that a foreign object is found is not received from the power supply apparatus after the control unit disables the interface, power to be supplied is not restricted.
Byun teaches wherein the control unit disables the interface and subsequently On the other hand, if an object is detected due to the change in impedance, the wireless power transmitter enters the low power mode. The low power mode is a mode in which the wireless power transmitter applies driving power having a power level capable of driving a controller and a communication unit in the wireless power receiver.  If the object is determined to be a foreign object, the wireless power transmitter enters the latch fault mode.  On the other hand, if the object is not determined to be a foreign object, the wireless power transmitter enters a join mode, refer to [0094]-[0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the method as taught by Byun with the power receiving apparatus of Vocke in order to further control power transmission when foreign objects are and are not detected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
14 February 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836